SOMMERVILLE, J.
The four bills of exceptions found in this record were presented to and signed by the judge of the district court after an appeal had been taken by the defendant to the Supreme Court. The appeal was granted April 15, 1915; and the several bills of exceptions were filed on April 23 and May 5, 1915, respectively. Under the authority of the opinion recently rendered in the case No. 21334 of the docket of this court, entitled State of Louisiana v. Jim Butler, 137 La. 525, 68 South. 859, and the authorities therein cited, all bills of exceptions reserved to the rulings of the district court should be presented to and be signed by the judge of that court before an appeal is granted. The record does not show that time was granted for the presentation of any one of the bills of exceptions. State v. Hauser, 112 La. 313, 328, 36 South. 396; State v. Ruffin, 117 La. 357, 41 South. 647; State v. Griggsby, 117 La. 1046, 42 South. 497.
Judgment affirmed.